Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 20, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  160807                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  DEBRA L. SZEKELY, Personal Representative                                                           Richard H. Bernstein
  of the ESTATE OF EDWARD SZEKELY,                                                                    Elizabeth T. Clement
              Plaintiff-Appellee,                                                                     Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 160807
                                                                   COA: 344377
                                                                   Saginaw CC: 16-031841-NH
  NIKOLAI KINACHTCHOUK, M.D. &
  LIOUDMILA KINACHTCHOUK, M.D., PLC,
  NOKOLAI KINACHTCHOUK, M.D., and
  RADEWAHN, PA-C,
            Defendants,
  and
  NAVEED AKHTAR, M.D.,
  and MICHIGAN CARDIOVASCULAR
  INSTITUTE, PC,
             Defendants-Appellants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 22, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 20, 2020
           a0513
                                                                              Clerk